Exhibit 10.37

 

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

EVALUATION AGREEMENT

 

This EVALUATION AGREEMENT (together with all exhibits attached hereto, the
“Agreement”), effective September 22, 2004 (“Effective Date”), is by and between
SmithKline Beecham Corporation, doing business as GlaxoSmithKline, a
Pennsylvania corporation with a place of business at One Franklin Plaza,
Philadelphia, Pennsylvania 19101 (“GSK”) and ACLARA BioSciences, Inc., a
Delaware corporation with offices at 1288 Pear Avenue, Mountain View, California
94043 (“ACLARA”).

 

RECITALS

 

WHEREAS, ACLARA is the owner or licensee of certain analytical technologies for
multiplexed and multi-label assays (“ACLARA Technology,”) and has developed and
is continuing to develop certain proprietary materials related to such
technologies (“ACLARA Materials,”) both as defined below; and

 

WHEREAS, GSK is the owner of certain GSK Materials, as defined below; and

 

WHEREAS, GSK and ACLARA are interested in conducting the Evaluation Program as
set forth in Exhibit A to evaluate the use and performance of ACLARA Technology
to determine expression levels, activation state and interactions of selected
target proteins [*]; and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, ACLARA and GSK (the “Parties”) hereby agree as follows:

 

1. DEFINITIONS

 

1.1 “ACLARA Invention” shall have the meaning set forth in Section 5.

 

1.2 “ACLARA Materials” means any proprietary materials that are provided by
ACLARA and used by either Party in performing the Evaluation Program, including,
without limitation, the ACLARA Materials set forth in Exhibit A.

 

1.3 “ACLARA Technology” means technology that utilizes a library of releasable
molecular tags, differentiated by optical and/or physical separation
characteristics, which are attached to binding agents for multiplexed or
multi-label detection or quantification of analytes.

 

1.4 “Affiliate” means an entity currently controlling, controlled by or under
common control of a party (for the purpose of this definition, “control” means
that more than fifty percent (50%) of the controlled entity’s shares of
ownership interest representing the right to make decisions for such entity are
owned or controlled, directly or indirectly, by the controlling entity).

 

1.5 “Assay Technology” means any methods, processes, techniques, materials, or
compositions used or developed by ACLARA during the Term in performance of the
Evaluation Program for detecting or measuring analytes using ACLARA Technology,
including specific assays, protocols and analysis algorithms.

 

1.6 “Assay Technology Invention” shall have the meaning set forth in Section 5.

 

1.7 “Biomarker” means a biological molecule whose presence, absolute or relative
amount, or form, occurring in a cell, tissue or living subject, is associated
with or correlated with a particular physiological, clinical or phenotypic
response.

 

1.8 “Biomarker Invention” shall have the meaning set forth in Section 5.

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

1.9 “Evaluation Program” means the program of work to be performed pursuant to
the work plan described in Exhibit A (“Work Plan”).

 

1.10 “Evaluation Program Data” shall have the meaning set forth in Section 2.4.

 

1.11 “GSK Invention” shall have the meaning set forth in Section 5.

 

1.12 “GSK Materials” means any proprietary materials that are provided by GSK
and used by either Party in performing the Evaluation Program, including,
without limitation, the GSK Materials set forth in Exhibit A.

 

1.13 “Parties” shall mean ACLARA and GSK together with their Affiliates.

 

1.14 “Program Report” shall have the meaning set forth in Section 2.4.

 

1.15 “Third Party” shall mean any person or entity other than ACLARA or GSK or
any of their respective Affiliates.

 

2. EVALUATION PROGRAM

 

2.1 Objective of Evaluation Program, Scope of Evaluation, and Standard of
Performance. The objective of the Evaluation Program is to evaluate the
feasibility of using ACLARA Technology to detect and/or measure sets of target
proteins, [*] as indicated in the Work Plan, as [*]. Each Party shall use
commercially reasonable efforts in carrying out its obligations under this
Agreement. Such efforts shall include the following, without limitation: (i) the
project team leaders identified in the Work Plan will confer periodically with
each other, but in no case less than once per month during the Evaluation
Program, either in person or by telephone, to review the status of work under
the Evaluation Program, and (ii) after each such monthly status review, ACLARA
will provide GSK written notes summarizing the issues discussed and any
conclusions or decisions reached for GSK’s review and comment. Under the
Evaluation Program, the Parties will undertake the work described in the Work
Plan. Any change in scope or other modifications of the Work Plan including, but
not limited to, addition or deletion of tasks, changes in any standards or
measures of success, performance milestones, or the like, must be set forth in
writing and agreed to by GSK and ACLARA.

 

2.2 Transfer of Materials. Subject to the terms of this Agreement, ACLARA shall
provide the ACLARA Materials for use in the Evaluation Program at the cost to
GSK specified in Section 3.1, to be available for the Evaluation Program on the
Effective Date. GSK shall provide GSK Materials to ACLARA at no cost to ACLARA,
as reasonably required for the sole purpose of conducting the Evaluation
Program, to be available for the Evaluation Program within thirty (30) days of
the Effective Date.

 

2.3 Use of Materials. ACLARA shall use the GSK Materials only at its facility
and solely to conduct the Evaluation Program and for no other purpose. ACLARA
further agrees that the GSK Materials will not be made available, transferred or
provided to, or used on behalf of, any Third Party.

 

2.4 Written Reports. Within thirty (30) days after the completion of the
Evaluation Program, ACLARA will prepare and provide to GSK a written report
(“Program Report”) describing the data generated in performance of the
Evaluation Program, [*] results generated from the samples provided by GSK [*]
as indicated in the Work Plan (“Evaluation Program Data”), and upon delivery of
such Program Report the Evaluation Program shall be considered complete.

 

2.5 Use of Evaluation Program Data. ACLARA shall have [*] right to use the
Program Report and all Evaluation Program Data for any purpose, provided,
however, such use shall not involve use or disclosure of GSK Confidential
Information, GSK Materials, [*]. GSK shall have the right to use [*] for any
purpose, provided, however, that such use shall not involve use or disclosure of
ACLARA Confidential Information, ACLARA Materials, ACLARA Inventions or Assay
Technology Inventions. Neither party shall publish or publicly present
Evaluation Program Data except in accordance with Section 10.7.

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

3. FUNDING OF THE EVALUATION PROGRAM

 

3.1 Payments. As consideration for ACLARA’s performance of the Evaluation
Program under this Agreement, GSK shall pay ACLARA the sum of [*] and payable no
later than thirty (30) days after delivery of the Program Report pursuant to
Section 2.4. All funds due ACLARA under this Section 3.1 shall be
non-refundable, non-creditable and payable by wire transfer in the amounts
specified when due.

 

3.2 Late Payments. All payments due and not paid within thirty (30) days after
the due date shall be subject to late charges equal to one and one-half percent
(1.5%) per month, assessed against the unpaid balance from the date payment was
due until the date of payment.

 

4. GRANT OF RIGHTS

 

4.1 [*].

 

4.2 Further Negotiations. Subject to the success of the Evaluation Program as
determined by GSK in its sole discretion, the parties hereby agree to negotiate
in good faith [*], beginning from the date ACLARA delivers the Program Report to
GSK (the “Negotiation Period”). In the event that the Parties fail to reach
agreement on all material terms of such an agreement within the Negotiation
Period, the Parties shall have no further obligations to each other except as
provided in Section 7.2. For clarity, except as otherwise provided in this
Agreement, GSK does not grant any right or license to ACLARA under any of GSK’s
Preexisting Intellectual Property, GSK Materials, GSK [*]. Likewise, for
clarity, absent a fully executed agreement as provided under this paragraph,
ACLARA does not grant any right or license to GSK under any of ACLARA’s
Preexisting Intellectual Property, ACLARA Inventions, ACLARA Materials, [*]. As
used herein, “Preexisting Intellectual Property” means any patents, patent
applications, inventions, technology, or other intellectual property, owned,
controlled, or developed by a Party prior to the Effective Date of this
Agreement.

 

4.3 No Implied Rights. Except as otherwise expressly provided herein, no rights
in or interests to any patents, trade secrets, copyrights, or any other
intellectual property rights of either Party (including Preexisting Intellectual
Property) are granted, transferred, licensed, or implied or agreed to be granted
by agreement to undertake the Evaluation Program hereunder.

 

5. INTELLECTUAL PROPERTY

 

5.1 Inventions. As used herein, “Assay Technology Invention” means any invention
made during the Term of this Agreement as a result of the performance by ACLARA
of the Evaluation Program [*]; “ACLARA Invention” means any invention made
during the Term of this Agreement as a result of the performance of the
Evaluation Program [*]; “GSK Invention” means any invention made during the Term
of this Agreement as a result of the performance of the Evaluation Program [*];
and “Biomarker Invention” means any invention made during the Term of this
Agreement as a result of the performance by ACLARA of the Evaluation Program
[*].

 

5.2 Ownership of Inventions. Ownership of inventions made in performing
activities pursuant to the Evaluation Program shall be determined in accordance
with United States patent laws relating to inventorship, except that [*]. Each
Party shall have the right to prosecute, maintain and enforce patent
applications and patents covering its Inventions. GSK shall notify ACLARA of the
filing by GSK of any patent applications claiming Biomarker Inventions.

 

5.3 Ownership of Evaluation Program Data. [*] Evaluation Program Data generated
during the Term of the Agreement in performance of the Evaluation Program.

 

5.4 Restrictions on Use and Disclosure. [*].

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

6. CONFIDENTIAL INFORMATION

 

6.1 Confidential Information. As used herein, “Confidential Information” means
any information, technical data or know-how, including, but not limited to, that
which relates to research, product plans, products, services, developments,
inventions, processes, reagents, designs or drawings of a Party. The Parties
acknowledge and agree that the following are hereby designated to be
Confidential Information: (i) the terms and conditions of this Agreement,
including the Evaluation Program, Work Plan, and any amendments thereof (all of
which shall be considered the Confidential Information of both Parties), and
(ii) any preliminary reports or other memoranda, minutes, or the like, generated
pursuant to the Evaluation Program, to the extent not included within Evaluation
Program Data, and any methods or protocols developed or utilized to treat,
prepare or analyze samples, but excluding the Program Report and Evaluation
Program Data.

 

6.2 Exclusions to Confidential Information. Confidential Information does not
include information which: (a) is approved in writing by the disclosing Party
for release by the receiving Party without restrictions; (b) the receiving Party
can demonstrate by written records was previously known to receiving Party at
the time of disclosure; (c) is public knowledge, or becomes public knowledge in
the future, other than through acts or omissions of the receiving Party in
violation of this Section 6; (d) is lawfully obtained by the receiving Party
from sources independent of the disclosing Party who have a lawful right to
disclose such Confidential Information; or (e) is required to be disclosed by a
government authority or by order of a court of competent jurisdiction, provided
that such disclosure is subject to all applicable governmental and judicial
protection available for like material. Each Party agrees not to duplicate or
make copies of any Confidential Information provided by the other Party pursuant
to this Agreement, except as necessary for performance of the Evaluation
Program.

 

6.3 Non-Use and Non-Disclosure. Except as expressly provided in this Agreement,
each Party shall (i) use Confidential Information of the other Party solely for
the purpose of conducting the Evaluation Program, (ii) not disclose Confidential
Information of the other Party to any Third Party without the express written
permission of the other Party, and (iii) take measures to protect the secrecy of
and avoid disclosure or use of Confidential Information of the other Party,
using the same degree of care that the receiving Party utilizes to protect its
own Confidential Information of a similar nature, but in no case less than a
reasonable degree of care. The obligations under this Section 6 shall remain in
effect for ten (10) years after the expiration or termination of this Agreement.

 

7. TERM AND TERMINATION

 

7.1 Term. The term of this Agreement (“Term”) shall commence on the Effective
Date and continue in full force and effect until the expiration of the
Negotiation Period unless otherwise terminated earlier as set forth in this
Article 7 or extended by mutual written agreement of the Parties.

 

7.2 Termination and Survival. Either Party may terminate this Agreement for
Cause at any time upon thirty (30) days prior written notice to the other Party.
“Cause” means a material breach by the other Party of this Agreement where such
breach, if curable, is not remedied to the non-breaching Party’s reasonable
satisfaction within such thirty (30) day period. GSK may also terminate this
Agreement at any time without cause upon thirty (30) days written notice. Upon
receiving such notice that GSK is terminating the Agreement without cause,
ACLARA shall cease work on the Evaluation Program. In the event GSK terminates
this Agreement without cause, GSK shall be responsible for all reasonable costs
incurred by ACLARA in carrying out the Evaluation Program up to the date this
Agreement is terminated, provided ACLARA submits to GSK an invoice for all
reasonable costs and further provided that such costs do not exceed the total
amount of fees GSK would have paid to ACLARA pursuant to Section 3 had GSK not
terminated the Agreement. Expiration or termination of this Agreement shall not
relieve either Party of any obligation that has accrued prior to such expiration
or termination. Articles 2.3 (“Use of Materials”), 2.5 (“Use of Evaluation
Program Data”), 4.1 ([*]), 5 (“Intellectual Property”), 6 (“Confidential
Information”), 7.2 (“Termination and Survival”), 7.3 (“Return of Materials”), 8
(“Indemnification”), and 10 (“Miscellaneous”) shall survive expiration or
termination of this Agreement for any reason.

 

7.3 Return of Materials. Upon the earlier of either completion of the Evaluation
Program or expiration or termination of the Evaluation Program, (i) ACLARA shall
return all GSK Materials to GSK or destroy all such GSK Materials and certify to
GSK that it has done so; and (ii) both Parties shall return Confidential

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

Information received from the other Party, still in its possession to the
disclosing Party or destroy all such Confidential Information and certify to
disclosing Party that it has done so; provided, however, that each Party may
keep one copy of Confidential Information in their legal records for the sole
purpose of understanding their legal obligations hereunder.

 

8. INDEMNIFICATION

 

8.1 GSK shall indemnify and hold harmless ACLARA, its employees, directors,
stockholders and consultants from and against any loss or expenses (including
reasonable attorneys’ fees) or damages by reason of any liability imposed by law
upon ACLARA or such individuals relating to GSK’s use of Evaluation Program
Data; provided, however, that such loss or expense is not due to the gross
negligence or willful acts or omissions by ACLARA or its officers, directors,
employees and agents.

 

8.2 ACLARA shall indemnify and hold harmless GSK, its employees, directors,
stockholders and consultants from and against any loss or expenses (including
reasonable attorneys’ fees) or damages by reason of any liability imposed by law
upon GSK or such individuals relating to ACLARA’s use of the GSK Materials,
Evaluation Program Data or performance by ACLARA of the Evaluation Program;
provided, however, that such loss or expense is not due to the gross negligence
or willful acts or omissions by GSK or its officers, directors, employees and
agents.

 

9. NOTICES

 

Any notice, communication or consent required or permitted by this Agreement
will be in writing and sent by either courier or prepaid mail (return receipt
requested) or facsimile, followed within five (5) days by copy mailed as above,
addressed to the other Party at the following address:

 

     ACLARA BioSciences, Inc.         GlaxoSmithKline      1288 Pear Avenue     
   709 Swedeland Road      Research Triangle Park, NC 27709-3398         King of
Prussia, PA 19406      Attention: Business Development         Attention: Dr.
Linda Bradley      Telephone: (650) 210-1200         Telephone: (610) 270 5975  
   Facsimile: (650) 210-9271         Facsimile: (610) 270 4109

With a copy to:

   ACLARA Legal Department    With a copy to:    GlaxoSmithKline      at the
above address.         2301 Renaissance Boulevard                Mail Code
RN0220                King of Prussia, PA 19406-2772                Attention:
General Counsel

 

10. MISCELLANEOUS

 

10.1 Assignment. Neither Party may assign its respective rights, duties or
obligations or delegate its performance in whole or in part under this Agreement
without the prior written consent of the other party and any attempt to make
such assignment or delegation shall be null and void; provided, however, that
either Party may assign its rights and obligations under this Agreement without
consent of the other Party to an Affiliate or as part of a sale or transfer of
substantially its entire business to which this Agreement relates.

 

10.2 Independent Contractors. The Parties are independent contractors and this
Agreement does not create an employer-employee relationship between GSK and
ACLARA. Neither Party shall in any way represent itself to be a partner or joint
venturer of the other, and neither party shall have the right to act on behalf
of the other except as is expressly set forth in this Agreement.

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

10.3 Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without reference to its or any other jurisdiction’s conflict of laws
principles.

 

10.4 Use of Names. Neither Party shall use the other Party’s name, trademarks,
or service marks in any advertising or promotion of its products, or for any
other commercial purpose, unless authorized in writing by the other Party.

 

10.5 Entire Agreement. This Agreement constitutes the entire and exclusive
Agreement between the Parties regarding the subject matter hereof and supersedes
and cancels all previous agreements, proposals, commitments and writings in
respect thereof. No modification of this Agreement, nor any waiver of any
rights, shall be effective unless agreed in writing by both Parties. Any waiver
of breach or default shall not constitute a waiver of any other right or any
subsequent breach or default.

 

10.6 Compliance with Laws. Each Party agrees to comply with all federal and
state laws and regulations applicable to the use of ACLARA Materials, GSK
Materials, and the Evaluation Program.

 

10.7 Publications and Presentations. GSK and ACLARA recognize that both parties
may wish to publish or present in a public forum Evaluation Program Data, either
jointly or individually. The parties shall discuss the appropriate venue and
timing for such publication or presentation, and shall not submit such
publication manuscript or presentation abstract without the approval of the
other party, which shall not be unreasonably withheld. The disclosing party
shall provide the non-disclosing party with a copy of any publication or
presentation materials proposing to disclose Evaluation Program Data for review
and comment at least thirty (30) days prior to its submission for publication or
presentation. The non-disclosing party has the right to remove from the
publication or presentation any of its Confidential Information prior to its
submission for publication or presentation. In addition, if requested by the
non-disclosing party, the disclosing party shall withhold such publication an
additional forty-five (45) days to allow for filing a patent application or
taking such other measures that the non-disclosing party deems appropriate to
establish and preserve its proprietary rights. Once such publication or
presentation materials have been approved by the non-disclosing party, no
further approval or consent shall be necessary for subsequent disclosures of the
same information.

 

10.8 No Warranties. NEITHER PARTY PROVIDES ANY WARRANTIES FOR THEIR RESPECTIVE
TECHNOLOGY OR MATERIALS, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF
LAW, STATUTORY OR OTHERWISE, AND THE PARTIES EACH SPECIFICALLY DISCLAIMS ANY
IMPLIED WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR THAT THE USE OF THE MATERIALS WILL NOT INFRINGE ANY PATENT
OR PROPRIETARY RIGHT HELD BY A THIRD PARTY.

 

10.9 Dispute Resolution. If a dispute or controversy regarding any right or
obligation under this Agreement arises between the Parties, the Parties will
seek to resolve such dispute or controversy by good faith negotiation between
senior management representatives of the Parties, to be commenced promptly after
such dispute or controversy arises.

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.

.

 

ACLARA BIOSCIENCES, INC   SMITHKLINE BEECHAM CORPORATION d/b/a GLAXOSMITHKLINE

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

EXHIBIT A

 

Work Plan for Evaluation Program

 

This Work Plan defines the materials and services that will be provided by each
Party under the Agreement between GSK and ACLARA. All terms used herein shall
have the meanings set forth in the Agreement. This Exhibit shall be binding on
both Parties and governed by the terms and conditions of the Agreement. This
Exhibit may be amended by mutual written agreement by both parties in the form
of an amendment to the Agreement.

 

Evaluation Program Summary

Overview

 

For the development and commercialization of the [*], GSK seeks biomarkers
and/or assays that enable the selection for or enrichment of likely responder
patients. ACLARA has developed a series of biomarkers and assays that focus on
the multiplex and multi-label analysis of signaling pathway proteins, including
their expression, post-translational modifications and protein-protein
interactions when analyzed in frozen and fixed tissue samples. Based on data and
other information provided by ACLARA, GSK wishes to evaluate certain eTag™
assays to determine whether they will have the ability to stratify patients in
this way. This Work Plan provides the details for an evaluation study.

 

Goals

 

• To demonstrate that ACLARA’s eTag assays are capable of monitoring the protein
expression levels, activation states and interaction states of selected protein
targets involved in cell signaling in cancer cell lines with and without
lapatinib ditosylate treatment.

 

• To show that this analysis can differentiate [*].

 

• To evaluate differences in the measured parameters [*]-treated vs untreated
cells.

 

Focus of Study

 

Using the GSK Materials and ACLARA Materials outlined below, ACLARA will test
snap-frozen cell lysate samples from [*], with different multiplexed eTag assays
to evaluate the correlation of measurements of the different protein parameters
and biomarkers with response of the cell lines to drug treatment.

 

At the conclusion of the study, a Program Report will be provided by ACLARA to
GSK documenting the Evaluation Program Data in accordance with Section 2.4 of
the Agreement.

 

Work Plan   Estimated completion time: [*] receipt of GSK Materials

Objectives

 

• Perform eTag assays on the samples provided by GSK (each sample from a human
cancer cell line stimulated with serum, and with or without [*] treatment at
different time points; 80 samples total, tested in 7 point protein titrations,
in triplicate) utilizing assays provided by ACLARA

 

• Deliver Program Report to GSK documenting the Evaluation Program Data and an
analysis of levels and changes in receptor complexes and protein–protein
interactions. It is anticipated that GSK shall perform subsequent analysis of
the data.

 

Description

 

Under the Evaluation Program, ACLARA will test the [*], and sent to ACLARA where
they will be tested in 7-point protein titrations, in triplicate in the
following 43 assays:

 

[*]

 

This analysis will total approximately [*]

 

Deliverables

 

A written Program Report, containing the Evaluation Program Data and analysis as
indicated, in accordance with Section 2.4 of the Agreement.

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

CERTAIN INFORMATION HAS BEEN REDACTED

CONFIDENTIAL TREATMENT REQUESTED.

 

ACLARA Materials

 

In carrying out its obligations under the Evaluation Program, ACLARA will
provide the following ACLARA Materials:

 

• eTag Assay reagents and assays, including eTag reporters, eTag- and molecular
scissor-conjugated antibodies

 

• eTag System instrumentation, including ABI PRISM® 3100 Genetic Analyzer and
eTag Informer 2 software

 

• Other materials as deemed necessary by ACLARA in carrying out its obligations
under the Evaluation Program

 

• Lysis protocol and lysis buffer for preparation of cell lysates by GSK

 

GSK Materials

 

In carrying out its obligations under the Evaluation Program, GSK will provide
the following GSK Materials:

 

• Eighty (80) snap-frozen cell lysate samples; 2.5 x 107 cells each, cell lines
to be specified

 

Technical Contacts

ACLARA BioSciences, Inc.

1288 Pear Avenue

Mountain View, CA 94043

ACLARA Project Leader (position): [*]

Telephone: [*]

Fax: [*]

E-mail: [*]

 

SmithKline Beecham Corporation d/b/a GlaxoSmithKline

79 Alexander Drive, Bldg 4301

Research Triangle Park, NC 27709-3398

GSK Project Leader (position): [*]

Telephone: [*]

Fax:

E-mail: [*]

 

--------------------------------------------------------------------------------

[*] Confidential information in this Exhibit has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions.

 

2